DETAILED ACTION
	Claims 1-23 were/stand cancelled.  Claims 24-40 are pending.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24, 31 and 40 as currently written are vague and indefinite.  The claims all teach compositions which are free of sustained release materials. However, the claims all include carboxymethylcellulose or sodium carboxymethyl cellulose.  As taught by Hussain et al. (Drug Development and Industrial Pharmacy, 1991, cited on PTO Form) sodium carboxymethylcellulose leads to prolonged release. Mulye (US Patent No. 7179486) teaches that sodium carboxymethylcellulose is a sustained release polymer (column 8, lines 28-40). Boone et al. (US Patent No. 6294170) teaches that controlled release polymers include bulk erosion polymers such as carboxymethylcellulose (column 27, lines 54-65).  Huang et al. (USPGPUB No. 20020151584) teaches that controlled release preparations may be achieved by the use of polymers to complex or absorb the antiviral composition (the specific active in this application).  These polymers include carboxymethylcellulose (paragraph 0063).  Therefore, the scope of the claim is unclear as the claims specifically requires the composition is free of sustained release materials but claims also require the inclusion of components which provide for sustained release and thus are sustained release materials.
Claims 25-30 and 32-39 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oshiro et al. (US Patent No. 5006528, cited on PTO Form 1449) in view of Floyd et al. (Pharmaceutical Dosage Forms: Disperse Systems, 1996, cited on PTO Form 1449), Lee et al. (Controlled-release drug delivery systems, 2000, cited on PTO Form 1449) and Kohn et al. (US Patent No. 6455526).
Applicant Claims
The instant application claims an injectable composition comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle comprising water, carboxymethyl cellulose or sodium carboxy methylcellulose, wherein the injectable composition is free of sustained release materials for the extended release of aripiprazole, and the aripiprazole release is for at least 7 days.
The instant application claims a method for providing aripiprazole to an individual in an injectable composition comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle comprising water, carboxymethyl cellulose or sodium carboxy methylcellulose, wherein the injectable composition is free of sustained release materials for the extended release of aripiprazole, and the aripiprazole release is for at least 7 days.
The instant application claims a composition comprising a suspension of at least 50 mg of aripiprazole and an aqueous injection vehicle comprising water; carboxymethylcellulose or sodium carboxy methylcellulose; a wetting agent; and a tonicity agent; wherein the composition is free of sustained release materials; wherein the concentration of aripiprazole in the composition is at least 20 mg/ml; and wherein upon injection of the composition into an individual, the aripiprazole is present in the plasma of the individual for about 7 days or more.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Oshiro et al. are directed to carbostyril derivatives.  One particular carbostyril derivative disclosed is Example 10 (table 2), which is aripiprazole.  It is disclosed that the carbostyril derivatives can be incorporated into pharmaceutical compositions such as tablets, pills, suspensions, injections (which include solutions and suspensions), etc. (column 8, lines 5-17).  Excipients which are known and widely used can be incorporated such as carboxymethyl cellulose (column 8, lines 18-30).  Column 17 includes an example of an injectable preparation with a particular carbostyril derivative, example 11.  This injectable formulation included polyethylene glycol which will necessarily slow the release of the active agent.  It is taught that the amount of the carbostyril derivative is not specifically restricted and can be suitably selected from a wide range usually from 1 to 70% (column 9, lines 9-15).  The dosage is about 0.1 to 10 mg/kg of body weight and usually 1 to 200 mg of the active ingredient may be contained in an administration unit form.  When incorporating the carbostyril derivatives into an injection, water is added,  polyoxyethylene sorbitan is added and adequate amounts of sodium chloride can be added to make them isotonic (columns 8-9, lines 63-68 and 1-2).   One particular sorbitan exemplified is polyoxyethylene sorbitan monooleate, which is polysorbate 80 in about 0.4% (column 17).  The example in column 17 also contains sodium chloride in about 0.9%.  It is disclosed that injection preparations are administered intramuscularly, intracutaneously, subcutaneously, or intraperitoneally (column 9, lines 27-29).  The compositions are used to treat schizophrenia (abstract and claims).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Oshiro et al. teach aripiprazole, Oshiro et al. do not exemplify aripiprazole in the injectable formulation.
	While Oshiro et al. teach overlapping amount of the aripiprazole, Oshiro et al. do not exemplify the claimed amount of aripiprazole.  
	While Oshiro et al. teach the pharmaceutical compositions can be utilized for treating schizophrenia and can be administered intramuscularly, Oshiro et al. does not exemplify administering intramuscularly the composition.  
Oshiro et al. do not exemplify a suspension comprising aripiprazole with carboxymethyl cellulose, polysorbate 20, sodium chloride and water.  Oshiro et al. do not teach the addition of sorbitol.  Oshiro et al. does not expressly teach an extended release.  However, these deficiencies are cured by Floyd et al., Lee et al. and Kohn et al.
	Floyd et al. is directed to a general teaching of injectable emulsions and suspensions.  One typical suspension ingredient is wetting agents such as polysorbate 20, polysorbate 40 or polysorbate 80 in an amount from 0.05 to 0.5% depending on the solid content of the suspension (table 8 and page 290, first paragraph).  Another typical suspension ingredient is suspending agents such as polyvinylpyrrolidone, polyethylene glycol, or sodium carboxymethyl cellulose (table 8).  Example 1 (page 308) indicates that one particular suitable percentage for an aqueous suspensions includes 3% for the suspending agent. Another typical suspension ingredient is a tonicity agent.  Sodium chloride is one example.  The tonicity agent is added to prevent pain, irritation, and tissue damage as the site of an intramuscular administration (page 291, tonicity agents).  Example 1 (page 308) indicates one particular percentage of sodium chloride is 0.85%.  It is disclosed that other stabilizers have been used in parenteral suspensions of drugs, for example sugars such sorbitol  have been associated with enhanced stability of parenteral suspensions (page 293, other stabilizers).  Floyd et al. additionally discloses that a long-lasting parenteral formulation with an opioid analgesic was obtained by formulating the analgesic as a suspension in methylcellulose, sodium carboxymethyl cellulose, and polyethylene glycol.  This suspension produced an increase in the drugs half-life after intramuscular injection (page 306, controlled-release delivery system, second paragraph).  
Lee et al. is directed to controlled-release drug delivery systems.  It is taught that the aqueous solubility of a drug can be used as a first approximation of its dissolution rate.  Drugs with low aqueous solubility have low dissolution rates (page 907, left column).  A drug with very low solubility and a slow dissolution rate will exhibit dissolution limited absorption and yield an inherently sustained blood level (page 907, right column).  It is taught that most common types of dosage forms used for parenteral controlled-release drug therapy are intramuscular injections, implants and transdermal devices.  It is taught that for aqueous solution increased viscosity of the medium not only decreases molecular diffusion but also localizes the injected volume.  Thus, the absorptive area is reduced and the rate of drug release is controlled.  Examples of thickening agents are methylcellulose, sodium carboxymethylcellulose and polyvinylpyrrolidone (page 914, left column).  For aqueous suspensions the rate-limiting step in drug release from an aqueous suspension is dissolution.  One approach to decrease dissolution rate is to decrease the diffusion coefficient by increasing the viscosity of the suspension (page 914-915, bridging paragraph).  
Kohn et al. is directed to biodegradable polymer encapsulated pharmaceutical compositions and methods for preparing the same.  It has long been appreciated that the continuous release of certain drugs over an extended period following a single administration could have significant practical advantages in clinical practice. It is also well recognized in the art that delivering a drug to its therapeutic site of action, such as, for example, the central nervous system (CNS) can be a very difficult task because of the numerous chemical and physical barriers which must be overcome in order for such delivery to be successful. A particularly difficult problem is in long term administration of a drug to patients suffering from CNS related diseases. This is particularly true for patients suffering from various CNS related diseases, such as schizophrenia, obsessive compulsive disorders, sleep disorders, depression, anxiety, anorexia and drug addiction. In addition, there is a need to maintain a steady drug level in patients suffering with these diseases so as to provide an improved efficacy in treatment with lower peak drug concentrations.  As a result, many methods have been developed to deliver drugs to the CNS effectively. One such method involves preparation of sustained release formulations (column 1, lines 24-45).  It is also an object of the present invention to provide microparticle formulations for the treatment of various CNS diseases including diseases or conditions treatable by antagonizing the effects of serotonin at the 5HT2 receptor, such as schizophrenia, obsessive compulsive disorders, sleep disorders, depression, anxiety, anorexia and drug addiction (column 3, lines 15-21).     The sustained release formulation comprises microparticles of the present invention and a pharmaceutically acceptable carrier for parenteral administration as an aqueous suspension, oil solution, oil suspension or emulsion as described hereinabove. More preferably pharmaceutical compositions of the present invention when administered to a patient releases Compound I for a period of at least about 2 weeks, and most preferably for a period of from about 2 weeks to about one month at a dose sufficient to antagonize the effects of serotonin at the 5HT2A receptor (columns 12-13, lines 54-57 and 1-3).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshiro et al., Floyd et al., Lee et al. and Kohn et al. and to administer an injectable formulation of aripiprazole intramuscularly.  One of ordinary skill in the art would have been motivated to administer an injectable formulation as this is a type of formulation exemplified and Oshiro et al. teaches that the compositions can be administered for treating schizophrenia and that injectable formulations can be administered intramuscularly.  Therefore, it would have been obvious to one of ordinary skill in the art to administer injectable aripiprazole intramuscularly in order to treat Schizophrenia as suggested by Oshiro et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshiro et al., Floyd et al., Lee et al. and Kohn et al. and utilize polysorbate 20 in place of the exemplified polysorbate 80.  One of ordinary skill in the art would have been motivated to utilize polysorbate 20 because Oshiro et al. indicate that polyoxyethylene sorbitans can be utilized in injection formulations with aripiprazole and exemplifies polysorbate 80.  Floyd et al. indicate that polysorbate 20, polysorbate 40, and polysorbate 80 are all wetting agents that can be utilized in injection formulations.  Therefore, it would have been obvious to substitute polysorbate 20 for polysorbate 80 because Floyd et al. teach that they are functional equivalents as wetting agents in injectable formulations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshiro et al., Floyd et al., Lee et al. and Kohn et al. and include carboxymethyl cellulose and/or sodium carboxymethyl cellulose in a suspension of aripiprazole where a long-lasting (i.e. sustained) parenteral formulation was desired.  One of ordinary skill in the art would have been motivated to include carboxymethyl cellulose and sodium carboxymethyl cellulose because Floyd et al. teach that long-lasting parenteral formulations can be achieved by incorporating these ingredients into pharmaceutical formulation as well as these components aid in suspending the pharmaceutical agent.  Furthermore, these ingredients are viscosity enhancing ingredients as taught by Lee et al.  Thus their inclusion in the vehicle would expect to provide some controlled release as taught by Lee et al. While Floyd exemplifies a specific compound, such as an opioid analgesic, the reference is directed to general teachings of injectable emulsions and suspension.  Therefore, a reasonable interpretation is that this type of long-lasting parenteral formulation would be achieved with other formulations comprising an active ingredient and methylcellulose and sodium carboxymethyl cellulose.   Furthermore, Lee et al. discusses the solubility of the drug effecting the release of the drug.  Since, aripiprazole is not very soluble in water it is expected it inherently be sustained release as taught by Lee et al.  One skilled in the art would have been motivated to manipulate the formulation to achieve release over days such as two weeks.  One skilled in the art would have been motivated to administer an injectable formulation comprising a drug used to treat schizophrenia for this type of period based on the teachings of Kohn et al. One skilled in the art would have been motivated to administer drugs to treat schizophrenia over a long period of time in order to maintain a steady drug level in patients nad provide improved efficacy in treatment as taught by Kohn et al.  Based on these teachings one skilled in the art would recognize that multiple administrations would need to occur in order to maintain a steady drug level and thus one skilled in the art would manipulate the time between the first, second and subsequent doses depending on the release rate of the composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshiro et al., Floyd et al., Lee et al. and Kohn et al. and include sorbitol in the suspension formulation of aripiprazole.  One of ordinary skill in the art would have been motivated to include sorbitol because it is a known stabilizer for parenteral suspensions as taught by Floyd et al. 
Regarding the claimed aripiprazole, while Oshiro et al. does not exemplify an injection composition comprising aripiprazole, one of ordinary skill in the art would immediately envision an injectable formulation with aripiprazole.  Aripiprazole is clearly delineated as one particular species of carbostyril derivative in table 2.  Therefore, one of ordinary skill in the art is able to “at once envisage” the specific compound, aripiprazole in an injectable formulation.  Note: MPEP 2131.02 In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) and In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).       
Regarding the claimed amount of aripiprazole, Oshiro et al. teach overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed polysorbate 80 and sodium chloride, Oshiro et al. exemplify these components in the exemplified injectable formulation.  Since one of ordinary skill in the art can immediately envision utilizing aripiprazole in this example, the use of these two components is obvious as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8338427. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an injectable composition comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle comprising water, carboxymethyl cellulose or sodium carboxy methylcellulose, wherein the injectable composition is free of sustained release materials for the extended release of aripiprazole, and the aripiprazole release is for at least 7 days.
The instant application claims a method for providing aripiprazole to an individual in an injectable composition comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle comprising water, carboxymethyl cellulose or sodium carboxy methylcellulose, wherein the injectable composition is free of sustained release materials for the extended release of aripiprazole, and the aripiprazole release is for at least 7 days.
The instant application claims a composition comprising a suspension of at least 50 mg of aripiprazole and an aqueous injection vehicle comprising water; carboxymethylcellulose or sodium carboxy methylcellulose; a wetting agent; and a tonicity agent; wherein the composition is free of sustained release materials; wherein the concentration of aripiprazole in the composition is at least 20 mg/ml; and wherein upon injection of the composition into an individual, the aripiprazole is present in the plasma of the individual for about 7 days or more.
Patent ‘427 claims an injectable composition that is free of sustained release materials for the extended release of aripiprazole comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle optionally comprising a viscosity enhancing agent and wherein the aripiprazole release is for at least 7 days.  Patent ‘427 claims all the instant limitations in the dependent claims.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8338428. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims are set forth above.
Patent ‘428 claims an injectable composition that is free of sustained release materials for the extended release of aripiprazole comprising a suspension of about 50 mg or more aripiprazole in an injection vehicle optionally comprising a viscosity enhancing agents wherein the concentration of aripiprazole in the injectable composition is about 30 mg/ml or more wherein the aripiprazole release is for at least 7 days.  Patent ‘428 claims all the instant limitations in the dependent claims.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.
Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8759351 in view of Floyd et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Patent ’351 claims an injectable composition that is free of sustained release materials for the extended release of aripiprazole comprising a suspension of at least about 10 mg/ml of aripiprazole in an injection vehicle optionally comprising a viscosity enhancing agent and wherein the aripiprazole release is for at least 21 days.  
Patent ‘351 does not claim pharmaceutical excipients such as carboxymethyl cellulose, polysorbate 20, sodium chloride, and sorbitol.  However, these deficiencies are cured by Floyd et al.
 Floyd et al. is directed to injectable emulsions and suspensions.  One typical suspension ingredient is wetting agents such as polysorbate 20, polysorbate 40 or polysorbate 80 in an amount from 0.05 to 0.5% depending on the solid content of the suspension (table 8 and page 290, first paragraph).  Another typical suspension ingredient is suspending agents such as polyvinylpyrrolidone, polyethylene glycol, or sodium carboxymethyl cellulose (table 8).  Example 1 (page 308) indicates that one suitable percentages for aqueous suspensions includes 3% for the suspending agent. Another typical suspension ingredient is a tonicity agent.  Sodium chloride is one example.  The tonicity agent is added to prevent pain, irritation, and tissue damage as the site of an intramuscular administration (page 291, tonicity agents).  Example 1 (page 308) indicates one particular percentage of sodium chloride is 0.85%.  Floyd et al. indicates that parenteral suspensions are typically administered by intramuscular or subcutaneous route (page 304, section F). It is disclosed that other stabilizer have been used in parenteral suspensions of drugs, for example sugars such sorbitol  have been associated with enhanced stability of parenteral suspensions (page 293, other stabilizers).                   
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘351 and Floyd et al. and utilize known pharmaceutical excipients in an injectable formulation.  One of ordinary skill in the art would have been motivated to utilize these excipients because Floyd et al. indicates that they are suitable and commonly used for injectable suspensions.  One skilled in the art would have been motivated to utilize the excipients for the reasons set forth in Floyd et al.  Since the release of the aripiprazole as claimed in Patent ‘351, one skilled in the art would recognize that subsequent administrations would need to occur right before, during or after this administration.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9763935 in view of Floyd et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘935 is directed to a method for preparing a controlled release sterile aripiprazole injectable formulation, prepared by mixing a freeze-dried composition with water for injection, wherein the freeze-dried composition comprises: (a) aripiprazole having a mean particle size of about 1 to 10 microns, and (b) one or more suspending agents, wherein said aripiprazole is present in an amount of about 0.1 to about 400 mg per 1 mL, and wherein said formulation is a homogenous aqueous suspension and upon injection into a subject, said formulation releases aripiprazole over a period of at least about two weeks from the date of administration, wherein said method comprises the steps of: (a) preparing sterile bulk aripiprazole having a desired particle size distribution, (b) preparing a sterile vehicle comprising one or more suspending agents for the sterile bulk aripiprazole, (c) combining said sterile aripiprazole and said sterile vehicle comprising one or more suspending agents to form a sterile primary suspension, (d) reducing the mean particle size of the aripiprazole in said sterile primary suspension to within the range from about 1 to about 10 microns to form a sterile final suspension containing from about 0.1 to about 400 mg of aripiprazole per mL, (e) freeze-drying said sterile final suspension to form a freeze-dried product, and (f) adding water to the resulting freeze-dried product. Administration of intramuscularly or subcutaneously is claimed.  Carboxymethyl cellulose is claimed.  Formulation releases aripiprazole over a period of at least about 3 weeks.
While patent ‘935 claims suspending agents, patent ‘935 does not expressly claim pharmaceutical excipients such as polysorbate 20, sodium chloride, and sorbitol.  However, these deficiencies are cured by Floyd et al. 
 The teachings of Floyd et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘935 and Floyd et al. utilize known pharmaceutical excipients in an injectable formulation.  One of ordinary skill in the art would have been motivated to utilize these excipients because Floyd et al. indicates that they are suitable and commonly used for injectable suspensions.  One skilled in the art would have been motivated to utilize the excipients for the reasons set forth in Floyd et al.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8722679 in view of Floyd et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘679 claims a controlled release steril aripiprazole injectable formulation prepared by mixing a freeze-dried composition with water for injection wherein the freeze-dried composition comprising aripiprazole and a vehicle wherein said formulation is a homogeneous suspension and upon injection into a subject releases aripiprazole over a period of at least one week.  The formulation further comprises bulking agents and buffering agents.  Claimed are carboxymethylcellulose or its sodium salt.  Claimed bulking agents include sorbitol.   
While patent ‘679 claims suspending agents and bulking agents, patent ‘679 does not expressly claim pharmaceutical excipients such as polysorbate 20 and sodium chloride.  However, these deficiencies are cured by Floyd et al. 
 The teachings of Floyd et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘679 and Floyd et al. utilize known pharmaceutical excipients in an injectable formulation.  One of ordinary skill in the art would have been motivated to utilize these excipients because Floyd et al. indicates that they are suitable and commonly used for injectable suspensions.  One skilled in the art would have been motivated to utilize the excipients for the reasons set forth in Floyd et al.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8030313 in view of Floyd et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘313 claims a method of treating schizophrenia which comprises administering to a subject in need of treatment thereof a sterile injectable formulation obtained by reconstitution of a homogenous suspension from a sterile freeze-dried controlled release aripiprazole formulation which comprises aripiprazole and one or more suspending agents.  Also claimed are bulking and buffering agents.  Intramuscular injection is claimed.  Carboxymethylcellulose or its salt is claimed.  Sorbitol bulking agents are claimed.  
While patent ‘313 claims suspending agents and bulking agents, patent ‘313 does not expressly claim pharmaceutical excipients such as polysorbate 20 and sodium chloride.  However, these deficiencies are cured by Floyd et al. 
 The teachings of Floyd et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘313 and Floyd et al. utilize known pharmaceutical excipients in an injectable formulation.  One of ordinary skill in the art would have been motivated to utilize these excipients because Floyd et al. indicates that they are suitable and commonly used for injectable suspensions.  One skilled in the art would have been motivated to utilize the excipients for the reasons set forth in Floyd et al.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the patent claims encompass both the injectable composition as well as a method of administering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616